NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         AUG 05 2015

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-50212

               Plaintiff - Appellee,             D.C. No. 8:14-cr-00017-PA-1

 v.
                                                 MEMORANDUM*
ALEJANDRO ARRIOLA, AKA
Alejandro Arriola Aguilar, AKA Matias
Valencia Arreguin, AKA Noe Fernandez,
AKA Cuahtemoc Fernandez Gonzalez,
AKA Luis Rubio, AKA Luis Campo
Rubio, AKA Matias Valencia,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                             Submitted August 3, 2015**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Alejandro Arriola appeals from the district court's judgment and challenges

the 46-month sentence imposed following his guilty-plea conviction for being an

illegal alien found in the United States following deportation, in violation of 8

U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738, Arriola-Aguilar’s

counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Arriola the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Arriola waived the right to appeal his sentence, except that he reserved the

right to appeal the district court’s calculation of his criminal history category. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable grounds for relief as to the calculation of Arriola’s

criminal history category. We therefore affirm as to that issue. We dismiss the

remainder of the sentencing appeal in light of the valid appeal waiver. See United

States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2